Citation Nr: 1719733	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

 Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee RO.

A Travel Board hearing was held before the undersigned in November 2014.  A transcript of the hearing is of record.

This appeal was previously before the Board in August 2016 at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in August 2016 in order to obtain an addendum VA opinion which addressed all of the evidence of record to specifically include the December 2014 private opinion from Dr. C.P. as well as the Veteran's written statements. 

In response to the August 2016 Board remand a November 2016 addendum opinion was obtained.  The opinion provider concluded the Veteran did not have sarcoidosis.  He noted the Veteran's medical records do not document sarcoidosis and that the December 2014 private opinion from Dr. C.P. was not supported by documentation or medical facts.  The opinion provider noted that extensive testing was completed to include an MRI but that it did not show sarcoidosis.  

The Board finds the November 2016 addendum opinion to be inadequate.  The opinion provider failed to address any of the evidence that the August 2016 Board remand requested he consider.  While the opinion provider addressed the private opinion from Dr. C.P. he did not address that doctor's findings noting the Veteran's family history of sarcoidosis and his in-service symptoms as requested by the August 2016 Board remand.  Moreover, the opinion provider failed to address the Veteran's June 2016 statement.  The opinion provider also noted that "extensive testing" for sarcoidosis was performed but did not specifically state what that testing included.  As such, the Veteran's claim must be remanded again in order to obtain an addendum opinion which addresses the entirety of the evidence in the Veteran's claims file. 

Moreover, the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the record is determined to be complete, contact the November 2016 addendum opinion provider who provided an opinion regarding the Veteran's sarcoidosis and request an addendum opinion.

The VA examiner should be asked to re-review the claims file and address the following:

(a)  Does the Veteran have a current diagnosis of sarcoidosis?  In answering this question, please explain whether all indicated diagnostic testing has been completed to reasonably attempt to confirm the Veteran's assertion that he has sarcoidosis.  

The examiner must consider and discuss the following:

(i)  The arguments presented by the Veteran in his April 2015, June 2015, June 2016, and January 2017 statements; 

(ii)  The June 2016 appellant brief with attached literature noting sarcoidosis can manifest outside of the lungs;   

(iii)  The December 2014 private opinion from Dr. C.P. stating that the Veteran has a diagnosis of "Systemic Sarcoidosis/Neurosarcoidosis" which was evident from his family history of sarcoidosis and his in-service symptoms of chronic low back pain, heart conduction delay, and increased liver enzymes; 

(iv)  A March 2015 VA treatment record indicating that sarcoid lung involvement had been ruled out; and

(v)  An April 2015 VA ophthalmology note declining to rule out sarcoidosis as a factor in the Veteran's eye disabilities.  

(b)  If a diagnosis of sarcoidosis is made, then is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's sarcoidosis had its clinical onset in service or is otherwise related to his active duty, to include as based on removal of nonskid coating from naval ships and radiation exposure during his active service?

The opinion provider must consider and discuss the December 2014 opinion from Dr. C.P. indicating that the Veteran's sarcoidosis is etiologically related to his active service as noted by his in-service symptoms of chronic low back pain, heart conduction delay, and increased liver enzymes and in-service radiation exposure.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

If the November 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  If a diagnosis of sarcoidosis is confirmed, then complete the necessary development regarding radiogenic diseases in accordance with 38 C.F.R. § 3.311.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for sarcoidosis.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

